FILED
                                                                         MAR 05, 2013
                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


STATE OF WASHINGTON,                          )         No. 30233-4-III
                                              )
                     Respondent,              )
                                              )
              v.                              )
                                              )
RICHARD SOLIZ,                                )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       BROWN, J. - Richard Soliz appeals his Yakima County second degree

manslaughter conviction. He contends insufficient evidence supports his conviction

because the State failed to disprove his self-defense claim beyond a reasonable doubt.

Based on the range of substantial disputed evidence, we disagree. Pro se, Mr. Soliz

contends insufficient deoxyribonucleic acid (DNA) testing was accomplished and asserts

prosecutorial misconduct, but he fails to sufficiently elaborate for our review.

Accordingly, we affirm.

                                          FACTS

       In February 2010, Mr. Soliz and his friend, Oscar Flores Jr., went to a Yakima bar.

Mr. Lemus-Vargas sat at the bar stool next to Mr. Soliz. Mr. Lemus-Vargas asked Mr.
No. 30233-4-111
State v. Soliz


Soliz to "watch his back" because he was going to talk to several men that were sitting at

a nearby table. Report of Proceedings (RP) (Aug. 23, 2011) at 554-55. Mr. Soliz agreed,

but nothing happened and the men continued drinking together. When the bar closed,

Mr. Lemus-Vargas offered to drive Mr. Soliz and Mr. Flores home because Mr. Soliz did

not feel able to drive due to intoxication.

       Mr. Flores got into the backseat of Mr. Lemus-Vargas' car and Mr. Soliz got in the

front passenger seat. Mr. Soliz noticed his interior door handle was not working. As

they drove, Mr. Soliz asked Mr. Lemus-Vargas what he was talking about to the people at

the bar. Mr. Lemus-Vargas became very upset, raised his voice, and told Mr. Soliz it was

none of his concern. Mr. Soliz claims Mr. Lemus-Vargas refused to let him out of the

car. When Mr. Lemus-Vargas stopped the car at a stop sign Mr. Flores got out of the

back seat. Mr. Flores later reported he wanted to get out of the car because he had

violated his probation conditions by being intoxicated and feared the police might stop

the vehicle; he did not remember hearing an argument between the men in front.

       According to Mr. Soliz, as he tried to get out of the driver's door, Mr. Lemus-

Vargas hit and stabbed him and he somehow must have managed to get the knife away

from Mr. Lemus-Vargas and stabbed him in self-defense. Mr. Lemus-Vargas was

discovered by passers-by ana he was transported to the hospital, where he later died. The

coroner's report indicated that Mr. Lemus-Vargas had a blood alcohol level of .28 and

there was evidence of cocaine and metabolized cocaine and alcohol in his system. Mr.

                                              2

No.30233-4-III
State v. Soliz


Lemus-Vargas had cuts on his ankle, lip, wrist and hairline, caused by a four inch knife.

He also sustained a two-inch deep stab wound into the back of his shoulder, and four stab

wounds on the right side of his back. A knife was never located. Mr. Soliz left a blood

trail to Mr. Flores' house where police found him. Police found bloody items belonging

to Mr. Soliz hidden under a van. The State theorized that because DNA tests did not

show any blood from Mr. Soliz in the car but considerable blood from Mr. Lemus-Vargas

was found there, Mr. Soliz self-inflicted his wounds after the stabbing in order to claim

self-defense.

       The State charged Mr. Soliz with second degree murder. Mr. Soliz claimed self-

defense.

       At trial, Mr. Soliz testified he believed Mr. Lemus-Vargas was going to kill him.

Mr. Soliz suffered bruises on the back of his head and shoulders, a cut to his leg, an

abdominal stab wound, and bruises to his face and left hand. The tendons in both hands

were severed and were characterized by the forensic pathologist as "defensive wounds."

RP (Aug. 25,2011) at 760. Mr. Soliz had no immediate or later recollection of getting

the knife away from Mr. Lemus-Vargas or of harming him.

       Dr. Mark McClung, a psychiatrist, testified that he interviewed Mr. Soliz,

reviewed discovery, conducted tests, and obtained background information from family

members about Mr. Soliz. It was his opinion that Mr. Soliz perceived the attack by Mr.




                                             3

No.30233-4-III
State v. Soliz


Lemus-Vargas as life-threatening, and as a result suffered from acute stress disorder at

the time and later, post-traumatic stress disorder.

       A forensic examination of Mr. Lemus-Vargas' car revealed blood staining in and

around the driver's seat, as well as between the seat and door. Blood was found on the

steering wheel, as well as on the console. In contrast, no blood staining was found on the

passenger seat or in the front of the front passenger seat area.

       Analysis of the blood samples retrieved from inside the vehicle revealed that the

DNA profile matched that of Mr. Lemus-Vargas. No DNA evidence collected in the car

showed any blood from Mr. Soliz, although he claimed to have bled "like a stuck pig."

RP (August 24, 2011) at 632.

       Dr. Daniel Selove, the forensic pathologist who performed the autopsy on Mr.

Lemus-Vargas testified as to his observations and findings. He testified to the multiple

stab wounds on Mr. Lemus-Vargas body and that several were defensive wounds.

Additionally, Dr. Selove had an opportunity to analyze photographs of Mr. Soliz's

wounds and was of the opinion that those wounds would be consistent with several

scenarios, including defensive wounds, but would also be consistent with a hand which

had been holding the knife slipping off the handle, or self-inflicted wounds.

       The jury found Mr. Soliz guilty of the lesser-included offense of second degree

manslaughter with a deadly weapon. Mr. Soliz appealed.



                                              4
No.30233-4-III
State v. Soliz


                                        ANALYSIS

                                 A. Evidence Sufficiency

       Mr. Soliz contends the State failed to satisfy its burden of disproving self defense

beyond a reasonable doubt. Instead, he argues the evidence established he reasonably

believed he was in imminent danger of harm and was therefore entitled to use reasonable

force to defend himself. In short, Mr. Soliz essentially asks us reassess the credibility of

the testimony and other evidence. The jury is charged with assessing the facts, not the

court. Here, the evidence was legally sufficient to support the jury's verdict.

       Sufficient evidence supports a conviction if, when viewed in the light most

favorable to the State, any rational trier of fact could have found the essential elements of

the charged crime proved beyond a reasonable doubt. State v. Hosier, 157 Wn.2d 1, 8,

133 P.3d 936 (2006). On appeal, we draw all reasonable inferences from the evidence in

favor of the State and interpret them most strongly against the defendant. Id. In the

sufficiency context, we consider circumstantial evidence as probative as direct evidence.

State v. Goodman, 150 Wn.2d 774,781,83 P.3d 410 (2004).

       An appellate court will overturn a jury verdict "only when it is clearly unsupported

by substantial evidence." Burnside v. Simpson Paper Co., 123 Wn.2d 93, 108,864 P.2d

937 (1994). Substantial evidence is "sufficient evidence to persuade a rational, fair-

minded person of the truth of the premise." Westmark Dev. Corp. v. City ojBurien, 140

Wn. App. 540, 557, 166 P.3d 813 (2007). The presence of conflicting evidence, without

                                             5

 No. 30233-4-111
 State v. Soliz


 more, does not undermine ajury's verdict. When reviewing the evidence, an appellate

 court does not "reweigh the evidence, draw its own inferences, or substitute its judgment

 for the jury." Id.

        A person is gUilty of second degree manslaughter when he or she causes the death

 of another person through his or her criminal negligence. RCW 9A.32.070(1). A person

 acts with criminal negligence when he or she fails to be aware of a substantial risk that a

 wrongful act may occur and his or her failure to be aware of such a risk constitutes a

 gross deviation from the standard of care that a reasonable person would exercise in that

. situation. RCW 9A.08.0 10( 1)(d). Criminal negligence can also be established if the

 person acted recklessly. RCW 9A.08.01O(2). A person acts recklessly when he or she

 disregards a known substantial risk that a wrongful act may occur and the disregard of

 such a risk is a gross deviation from the standard of care that a reasonable person would

 exercise in the same situation. RCW 9A.08.010(l)(c).

        In defense of manslaughter, a defendant may allege self-defense. A defendant

 may lawfully use force in self-defense if (1) the defendant subjectively feared that he or

 she was in imminent danger of harm from the victim, (2) this belief was objectively

 reasonable, (3) the defendant exercised no greater force than was reasonably necessary,

 and (4) the defendant was not the aggressor. State v. Callahan, 87 Wn. App. 925,929,

 943 P.2d 676 (1997). Once the defendant properly raises the issue, the State must



                                              6

No. 30233-4-III
State v. Soliz


disprove self-defense beyond a reasonable doubt. State v. Kyllo, 166 Wn.2d 856, 862,

215 P.3d 177 (2009).

       According to Mr. Soliz, he and Mr. Lemus-Vargas had an argument in the car.

Mr. Flores, however, did not hear an argument before he exited the vehicle. According to

Mr. Soliz, he then observed Mr. Lemus-Vargas had a knife and tried to get it away from

him. The forensic pathologist testified that Mr. Lemus-Vargas had cuts on his ankle, lip,

wrist and hairline with a two-inch deep stab wound into the back of his shoulder, and four

stab wounds on the right side of his back. A forensic examination of Mr. Lemus-Vargas'

car revealed blood staining in and around the driver's seat, as well as between the seat

and door. There was blood on the steering wheel, as well as on the console. In contrast,

there was no blood staining on the passenger seat or in the front of the front passenger

seat area. DNA analysis of blood samples retrieved from inside the vehicle matched Mr.

Lemus-Vargas; none matched Mr. Soliz who claimed he was stabbed in the car and bled

like a stuck pig. Dr. Selove, the forensic pathologist who performed the autopsy on Mr.

Lemus-Vargas, testified that. several of Mr. Lemus-Vargas' wounds were defensive

wounds. Dr. Selove had an opportunity to analyze photographs of Mr. Soliz's wounds

and was of the opinion that those wounds could have possibly been self-inflicted.

       Based on the above, sufficient evidence exists to support the jury's finding that

Mr. Soliz was guilty of second degree manslaughter. While he alleged self-defense, the

State satisfied its burden of disproving self defense beyond a reasonable doubt. It was

                                             7

No.30233-4-III
State v. Soliz


within the jury's province to weigh the disputed evidence, draw inferences, and decide

witness credibility. The presence of conflicting evidence, without more, does not

undermine a jury's verdict.

                       B. Statement of Additional Grounds (SAG)

       Without elaboration, Mr. Soliz asserts in his SAG that he was denied a fair trial

because insufficient DNA testing was done and the prosecutor deliberately misled the

jury. RAP lO.lO(c) provides, "Reference to the record and citation to authorities are not

necessary or required, but the appellate court will not consider a defendant/appellant's

statement of additional grounds for review if it does not inform the court of the nature

and occurrence of alleged errors." Because Mr. Soliz does not explain what DNA

evidence was not tested or insufficiently tested and does not explain what State argument

was allegedly misleading, his claims are too vague for us to address.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                 Brown, J.
WE CONCUR:



Korsmo, C.l

                                             8